UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1394



CHAREL DANIELL,

                                            Plaintiff - Appellant,

          versus

THE OLD LINE LIFE INSURANCE COMPANY OF AMER-
ICA; UNITED SERVICES LIFE INSURANCE COMPANY;
STANDARD MARKETING, INCORPORATED; BUDGET TERM
BROKERS; KEITH KLIMA; RANDY MURRAY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-94-512-5-BR)


Submitted:   November 7, 1996          Decided:     November 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charel Daniell, Appellant Pro Se. George Jerald Oliver, Matthew
Woodruff Sawchak, SMITH, HELMS, MULLISS & MOORE, Raleigh, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her discrimination in employment and contract claims. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Daniell v. The Old Line Life Ins. Co. of Am., No.
CA-94-512-5-BR (E.D.N.C. Feb. 28, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2